Title: C. W. F. Dumas to John Adams: A Translation, 7 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Honoured & dear Sir
The Hague, 7 February 1781

I have only a moment before the mail departs, to send you the enclosed postscript for Congress. Mr. Deane passed through here yesterday coming back from Amsterdam. He left again this morning for Paris. I am surprised that I did not see Mr. Gillon again on his return from Rotterdam. Do you have any news of him? Or is he back in Amsterdam?
I remain as always, with sentiments of respect and sincere attachment which you know, sir, your very humble and very obedient servant

Dumas


Turn the page.
It is said from Paris, that Rodney attacked St. Vincent, and was received gallantly and pushed back vigorously. Mr. Ternay is dead at Rhode Island and was replaced by Mr. Destouches, who will be better than him. The Americans are in a good position.

